DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any rejection or objection not specifically addressed herein is withdrawn in view of the amendments to the claims.

Priority
	This application was filed on March 14, 2019 and is a 371 of PCT/EP2017/073677 filed on September 19, 2017, which claims priority to EP 16306194.8 filed September 19, 2016.

Drawings
	The drawings filed on 3/14/2019 are acceptable.

Claim Objections
Claim 24 objected to because of the following informalities:  The claim is missing a conjunction between the wherein clause and “further”. Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is confusing because it includes the phrase “an overall long survival and/or a disease free survival benefit can be prognosed” but it doesn’t require a sample from a subject with a disease. If a subject does not have a specific disease, how can the subject be prognosed with a disease free survival? It is unclear what is being prognosed. 
Claim 23 is confusing because it includes the limitation of determining radiotherapy as an appropriate treatment when the claim never sets forth a subject with a disease to be treated. It is unclear what is being treated.
Claim 24 is confusing because it includes the limitation of administering radiotherapy to subjects but he claim never sets forth a disease to be treated. It is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 22 and 23 are rejected under 35 USC 101 because the claimed invention is drawn to non-statutory subject matter.

35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP § 2108. Regarding judicial exceptions, "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschaik v. Benson, 408 U.S. 83, 67 (1972); see also MPEP § 2106, part II.
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’I, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).
Mayo Collaborative Serve. Prometheus Labs., Inc., 568 U.S. 86, 71 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v.  Kappos, 581 U.S. at 601 (2010).
The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature," but “one must do more than simply state the law of nature while adding the words 'apply it"' Mayo, 568 U.S. at 72 (quoting Gottschaik, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77. Additionally, '"conventional or obvious’ ‘[p]re-solution activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.’" id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 581 U.S. at 593 “[T]he  prohibition against patenting abstract ideas ‘cannot be circumvented by' ... adding ‘insignificant post-solution activity’" (quoting Diehr, 450 U.S. at 191-192).
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2118 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue Mayo 566 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
Question 2A Prong 1
	The claims are taken to be drawn to an abstract idea and a law of nature.
	Claim 22 is directed towards prognosing an overall long survival or disease free survival benefit when the NOX2 expression level is higher than the reference expression level. The step of “prognosing” is an abstract idea that can be performed in the human mind. Prognosing in this context encompasses evaluating previously determined data and drawing conclusions about this data. Since the prognosing limitation covers performance of the limitations in the mind, it falls within the mental process grouping of abstract ideas. Further, the relationship between the elevated expression level of NOX2 and the overall long survival or disease free survival is a 
	Claim 23 is directed towards determining radiotherapy as an appropriate treatment if the NOX2 expression level for said patient is higher than the NOX2 expression level for a reference control or population. The determining step constitutes an abstract process/idea. To determine whether radiotherapy is or is not an appropriate treatment can be performed in the mind. Methods which can be performed in the human head or by a human using a pen and paper are considered abstract ideas. Determining in this context encompasses the practitioner reviewing data and thinking about the data. Since this limitation covers performance of the limitations in the mind, it walls within the mental process grouping of abstract ideas. The steps of determining radiotherapy as an appropriate treatment is mental and can be accomplished by thinking about data and results, and thus the claim is directed to an abstract idea.

Question 2 Prong 2
	The exceptions are not integrated into the practical application of the exceptions. The claims do not recite any additional limitations that integrate the judicial exceptions into practical application of the exceptions. Claims 22 and 23 contain the additional limitations of obtaining a sample, measuring the NOX2 expression level in the CD86+ macrophages in the sample and measuring the NOX2 expression levels in a reference control. These steps are performed to gather data required to perform the methods. It is 
	Accordingly, the claims are directed to judicial exceptions.

Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with the other non-patent eligible elements are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S.Ct. at 2355 (quoting Mayo, 132 S.Ct. at 1297).
	The claims are not sufficiently defined to provide a method which is significantly more than a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The specification teaches the NOX2 expression level can be determined by any means conventionally used by the skilled person (instant specification p. 9). Trocme teaches studying the expression of NOX2 in human lung sections of control and emphysematous patients by immunohistochemistry (J. Pathol. (2015) 235:65-78, Abstract, p. 67, Figure 1). Wang teaches immunohistochemistry staining revealed CD68 and NOX2 expression in the sample (World J. of Gastroenterol. (2015) 21(2): 6271-6279, 6271).
	Further, the steps are recited at a high level of generality such that they amount to insignificant pre-solution activity, e.g. mere data gathering steps necessary to perform the judicial exception. Obtaining a sample, measuring the NOX2 expression level in the CD86+ macrophages in the sample and measuring the NOX2 expression levels in a Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
	Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of the exception. Thus the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of prognosing an overall long survival or disease free survival benefit when the NOX2 expression level is higher than the reference expression level and determining radiotherapy as an appropriate treatment if the NOX2 expression level for a patient is higher than the NOX2 expression level for a reference control or population. The claims do not recite additional elements that amount to significantly more than the judicial exception.
	For those reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter.

35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an 
Claims 22-24 have been amended such that the scope of the claims is broader than the claims as originally filed, and not supported in the originally filed specification. In the Response, Applicant points to page 5, lines 23-27, page 6, lines 1-3, page 7, line 21, page 8, line 23 and page 10, lines 1-4 as support for the amended claims. However, these sections discuss biopsies, subjects with cancer, CD68 and tested patients. These sections do not discuss, and thus do not support, the scope of the newly amended claims, namely, a prognosis of an overall long survival and/or a disease free survival benefit for any subject with any disease (claim 22), determining radiotherapy as an appropriate treatment for any subject with any disease with a NOX2 expression level higher than the reference control (claim 23) and administering radiotherapy to any subject with any disease having a NOX2 expression level in CD68+ macrophages higher than a reference control (claim 24). The amended claims are not limited to a particular disease while the specification does not contemplate any disease other than rectal cancer. The original specification does not contain adequate written description for the scope of the amended claims that include any number of undisclosed and unidentified diseases.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining a biological sample which comprises more than 70% CD68+ macrophages from said sample and determining the NOX2 expression level in said biological sample wherein a high level of NOX2 expression indicates a favorable outcome for a subject with rectal cancer, does not reasonably provide enablement for prognosing a survival benefit for a subject with any disease or determining whether or not radiotherapy is an appropriate treatment for a subject with any disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described by the court in In re Wands, 9 USPQ2d 1400 (CAFC 1988). Wands states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the 

The nature of the invention and the breadth of the claims
	Claim 22 is directed towards prognosing an overall long survival and/or a disease free survival benefit if the NOX2 expression level of a subject is higher than the reference expression level.
	Claim 23 is directed towards determining radiotherapy as an appropriate treatment if the NOX2 expression level of a subject is higher than the reference expression level; or determining radiotherapy is not appropriate treatment if the NOX2 expression level of a subject is lower than the reference expression level.
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).
Guidance in the specification
.  	The specification provides support for a relationship between increased NOX2 expression and an overall long survival and/or a disease free survival benefit with respect to rectal cancer. Specifically, the specification teaches “if the NOX2 expression level assessed in step c) for said patient is higher than the reference expression level, then an overall long survival and/or a disease free survival benefit can be predicted. This long survival rate is associated with a low Tumor Regression Grade (typically inferior to 2, according to the Mandard classification). In certain conditions, complete or subtotal tumour regression can be predicted” (instant specification p. 6, ll. 11-14). This 
Unpredictability in the art
	The state of the prior art with regard to the relationship between NOX2  expression levels and the prognosis of survival and/or the appropriateness of radiotherapy for a subject with any disease is also highly unpredictable. Lu et al. examined Androgen Deprivation Therapy and its role in the prostate cancer response to radiotherapy. Lu teaches that the inhibition of NOX2 results in the J. Biol. Chem. (2004) 279:34643-34654). This result is the opposite of the increased NOX2 expression associated with the increased sensitivity to radiotherapy in rectal cancer that was demonstrated in the specification. The prior art of Marullo et al. teaches that HPV+ head and neck cancer cells are more susceptible to DNA damage by irradiation. Marullo teaches that the sensitivity of these head and neck cancer cells to irradiation is mediated by HPV+ status and increased NOX2 expression (Carcinogenesis (2015) Vol. 36, No. 11, 1397-1406). This result supports what has been demonstrated in the specification in a cancer type other than rectal cancer. The prior art of DePalma teaches that the function of M2-like tumor associated macrophages (TAMs) in irradiated tumors may vary with tumor type; and the reparative mechanisms employed by these TAMs in post irradiated tumors may be regulated by distinct micro environmental signals in the different tumor types (DePalma, Cancer Cell vol. 23, Issue 3 (2013), p. 281).
The prior art demonstrates that the relationship between NOX2 expression levels and cellular response to irradiation can vary among cell types and can also be influenced by variations in microenvironmental conditions. Therefore, there would be no way to predict the change in NOX2 expression or how changes in NOX2 expression would affect the cells response to irradiation in different cancers. The scope of the claim is broad and includes prognosing survival rates and determining whether radiotherapy is an appropriate treatment based off NOX2 expression levels in CD68+ macrophages in subjects diagnosed with any disease. There is no evidence or guidance directed to the determination of a uniform or consistent response to irradiation across a range of cancers or a consistent effect of enhanced NOX2 expression across a range of cancer 
Quantity of experimentation 
It would take significant experimentation to determine how the NOX2 expression level effects the prognosis of overall long survival and/or a disease free survival in a subject with any of a number of unidentified diseases, including a myriad of cancers. It would further take significant experimentation to determine the effects of irradiation on subjects diagnosed with a range of diseases, in order to determine whether radiotherapy is an appropriate treatment. It would also take an enormous amount of experimentation to assess the levels of NOX2 expression and evaluate the influence that variations in the levels of NOX2 expression would have on the cellular response to irradiation in many cancers and moreover in all diseases. The additional experimentation would require a multitude of samples where it is not expected that all of the cancers and diseases would respond uniformly to irradiation or where NOX2 expression and the effect of differential expression was not the same for all of the cancers or diseases to be assessed. These studies, taken together, support a finding that it was highly unpredictable as to whether it would even be possible to assess the effect of increased NOX2 expression on the prognosis of an overall long survival and/or a disease free survival benefit or the appropriateness of radiotherapy as a treatment broadly in patients suffering from different types of cancer, or, as broadly claimed, any disease.


	The specification provides no evidence that the broad scope of the claims are enabled. It is unpredictable how the skilled artisan would prognose an overall long survival and/or a disease free survival benefit to a subject with any disease and to determine whether radiotherapy is an appropriate treatment to a “subject” suffering from any number of unidentified, unknown and unpredictable diseases based solely on an elevated expression level of NOX2. The art does not provide any guidance for prognosing an overall long survival and/or a disease free survival benefit to a subject with any disease and to determine whether radiotherapy is an appropriate treatment for each and every of the known diseases from which a subject can suffer. The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether to prognose an overall long survival and/or a disease free survival benefit to a subject with any disease and to determine whether radiotherapy is an appropriate treatment for a subject with any disease. 
	Further still, while the state of the art and level of skill in the art with regard to prognose an overall long survival and/or a disease free survival benefit to a subject with any disease and to determine whether radiotherapy is an appropriate treatment for a 
The level of unpredictability is demonstrated by the prior art, the post filing art, and the instant application.
The quantity of experimentation in this area is extremely large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Conclusion
Given the scope of the claims, and the lack of evidence and guidance in the specification; and the high level of unpredictability in the relevant art of assessing in vitro effectiveness of radiotherapy, and the effects of NOX2 expression in cancer, it is concluded that it would require undue experimentation to practice the invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trocme, et al. J. Pathol. (2015) 235:65-78 (hereinafter “Trocme”).
Regarding claims 20 and 25, Trocme teaches studying the expression of NOX2 in human lung sections of control and emphysematous patients by immunohistochemistry (Figure 1), (Trocme, Abstract, p. 67, Figure 1). Trocme teaches NOX2 was found to be positive for CD68-positive alveolar and interstitial macrophages (Trocme p. 67). Trocme teaches the number of NOX2-positive cells was then quantified in lung sections of both control and emphysematous patients. A marked increase of NOX2-positive cells was observed in emphysematous versus control lungs (Trocme p. 67). See Figure 1 teaching NOX2 is expressed in alveolar macrophages (CD68+ macrophages) (NOX2 was found to be positive for CD68-positive macrophages, p. 67) and (E) the quantification of the number of NOX2-positive cells (in CD68+ macrophages) in airspaces and alveolar wall tissue of control and emphysematous patients. Note the expression of NOX2 in CD68-positive macrophages (Trocme, Figure 1).
Regarding claim 28, the claim requires a method using a kit comprising an anti-NOX2 antibody, capable of specifically recognizing the NOX2 protein. Trocme teaches the cell-type-specific localizations (NOX2 in alveolar and interstitial macrophages) were confirmed with an anti-NOX2 antibody and a pan-macrophage marker (anti-CD68) (Trocme p. 67). Trocme teaches finding NOX2 to be positive for CD68-positive macrophages, then quantifying the number of NOX2-positive cells (Trocme p. 67). Therefore, Trocme teaches the method of claim 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trocme, et al. J. Pathol. (2015) 235:65-78 (hereinafter “Trocme”) in view of Labclinics, RNA Detection with Flow Cytometry (www.labclinics.com/en/category/flow-cytometry/) (13 April 2016) 8 pages (hereinafter “Labclinics”).
Regarding claim 27, the teachings of Trocme as they relate to claim 20 are given previously in this office action and are fully incorporated here. Trocme does not teach wherein the NOX2 expression level is determined by flow cytometry.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of Trocme with the method of Labclinics to determine the expression level of NOX2 in CD68+ macrophages by flow cytometry because it is a simple substitution of one known method over another. Trocme teaches determining the expression levels of NOX2 by immunohistochemistry. A person of ordinary skill in the art could have substituted flow cytometry for immunohistochemistry and the results of the substitution would have been predictable. It would have been obvious to substitute one method of determining gene expression for another.
 
Claims 20, 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”).
Regarding claims 20 and 25, Wang teaches tumor and adjacent tissues were collected from 123 patients. Wang teaches immunohistochemistry staining revealed CD68 and NOX2 expression in the sample (Wang p. 6271). 
Wang does not expressly teach measuring the NOX2 expression level in CD68+ macrophages in particular.

Wang teaches including CD68 in analyses because macrophages may be one of the sources of NOX2. IHC staining for CD68 and NOX2 in the same tissue sections showed that CD68 and NOX2 share the same positive sites (Wang p. 6277). Wang teaches therefore it was deduced that macrophages may be one of the sources of NOX2. (Wang p. 6277, Figure 3). A person of ordinary skill in the art would have been motivated to test for expression levels of NOX2 in macrophages to confirm whether macrophages are a source of NOX2. CD68 is a known marker for macrophages (Wang p. 6271). It would have been obvious to assay CD68+ macrophages for expression 
Regarding claim 22, Wang teaches assessing the expression and prognostic value of NOX2 in gastric cancer. Wang teaches a 5-year survival study contrasting NOX2 positive patients with NOX2 negative patients (Wang p. 6275). Wang teaches NOX2 was up-regulated in tumor tissues compared to the adjacent tissues (control) (Wang p. 6271). Thus, NOX2 expression was higher in the sample than in the control. Wang teaches patients with higher expression of NOX2 presented a worse outcome (Wang, p. 6278). Wang further teaches follow-up investigation of the 5-year survival study showed that the patients who were NOX2 positive clearly presented a worse outcome than the NOX2 negative patients (Wang p. 6275, Figure 6). 
Regarding claim 28, the claim requires a method using a kit comprising an anti-NOX2 antibody, capable of specifically recognizing the NOX2 protein. Wang teaches using rabbit antibody to NOX2 in an immunohistochemistry staining analysis (Wang p. 6273). The immunohistochemistry staining results were then evaluated to determine that CD68 and NOX2 share the same positive sites (Wang p. 6277). As discussed above, it would have been obvious to assay CD68+ macrophages for expression levels of NOX2, as taught by Wang. Therefore, Wang teaches the method of claim 28. 

10.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”) in view of Rahman Introduction to Flow Cytometry (2013) (hereinafter “Rahman”).
Regarding claim 21, the teachings of Wang et al. as they relate to claim 20 are given previously in this office action and are fully incorporated here. Wang does not teach wherein the sample comprises more than 70% CD68+ macrophages.
	However, Rahman teaches using flow cytometry to separate cells (cell sorting or FACS analysis) (Rahman p. 7). A major application of flow cytometry is to separate cells according to subtype or epitope expression for further biological studies (Rahman p. 7). (Rahman p. 18). Flow cytometry uses fluorescent probes for identifying and quantifying distinct populations of cells and cell sorting (Rahman p. 12). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to use flow cytometry to sort CD68+ macrophages from other cells, in order to isolate a collection that is 100% desired cells into one sample for further experimentation. Wang expressly teaches that the expression of NOX2 could be used as a prognostic biomarker for gastric cancer (p. 6272). Wang further suggest that by studying the association of NOX2 and the prognosis of gastric cancer, other researchers may pay special attention to the new biomarker NOX2. An ordinary artisan would have been motivated to assay a sample with 100% of the desired cell type (CD68+ macrophages) in order to more accurately analyze data (expression analysis) of the biomarker NOX2. 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter Wang”) in view of Valentini, et al. Radiotherapy and Oncology (2009) Vol. 92, Issue 2, pp. 176-183 (hereinafter “Valentini”).
Regarding claims 23 and 24, the teachings of Wang as they relate to claim 20 are given previously in this office action and are fully incorporated here. Wang teaches NOX2 was up-regulated in tumor tissues compared to the adjacent tissues (control) (Wang p. 6271).
Wang does not teach wherein radiotherapy is determined as an appropriate treatment for said subject if the NOX2 expression level for said subject is higher than the NOX2 expression level for said reference control or population, and radiotherapy is determined as not appropriate for said subject if the NOX2 expression level for said subject is lower than or equal to the NOX2 expression level for said reference control or population
However, Wang teaches patients with higher expression of NOX2 presented a worse outcome (Wang, p. 6278). Wang further teaches follow-up investigation of the 5-year survival study showed that the patients who were NOX2 positive clearly presented a worse outcome than the NOX2 negative patients (Wang p. 6275, Figure 6). 
Therefore, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat those patients with up-regulated NOX2 with radiotherapy to improve their outcomes. Wang teaches that a subject who is NOX2 positive clearly presented a worse outcome than the NOX2 negative patients. It is known that radiotherapy has a significant positive impact on the survival rate of gastric cancer patients (Valentini, Abstract). It would have been obvious .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. World J. of Gastroenterol. (2015) 21(2): 6271-6279 (hereinafter “Wang”) in view of Bessede et al. Antioxidants and Redox Signaling (2012) 16(11): 1205-1211 (hereinafter “Bessede”). 
Regarding claim 26, the teachings of Wang as they relate to claim 20 are given previously in this office action and are fully incorporated here. Wang does not teach wherein said subject suffers from a glioma, a lymphoma, a melanoma, a sarcoma, a head and neck tumor, a breast cancer, or a lung cancer.
However, Bessede teaches NADPH oxidases (NOXs) expression was directly studied on human stomach biopsies issued from patients suffering from gastric mucosa-associated lymphoid tissue lymphoma (GML) or gastritis. Bessede teaches that NOX2 expression was higher in GML patients compared with the control group and that NOX2 expression decreased with the remission of the disease (Bessede p. 1205, Innovation). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to determine the NOX2 expression levels in CD68+ cells of subjects with lymphoma to assess the expression and prognostic value of NOX2 in cancer. NOX2, as a main source of ROS (reactive oxygen species), has been reported to be associated with the metastatic potential of many solid tumors and shows a close correlation with the angiogenesis of tumors (Wang p. 6278). Bessede teaches NOX2 expression is 

CONCLUSION

No claims are allowed.

Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634       

/JULIET C SWITZER/Primary Examiner, Art Unit 1634